There has been pointed out no law of the State of North Carolina which forbade a Florida corporation to become a stockholder in a bank of that state. All corporations are organized for the purpose of avoiding (as distinguished from evading) personal liability in a perfectly legitimate way. The men who undertake to organize corporations and who pay large sums of money to the state for corporate franchises, would scarcely ever do so, if the corporate fiction could be swept aside on the threadbare assertion that to give it judicial countenance means that the stockholders escape personal legal liability for acts done in the corporate name.
I think it would have been entirely proper for the State of North Carolina to have abolished "holding" companies as eligible bank stock owners. But I see no justification for the Supreme Court of Florida undertaking to remedy a casus omissus in North Carolina's statute law by writing a judicial opinion that in effect says that it was unlawful for a Florida corporation to have owned and held North Carolina bank stock unless it set up and retained in its assets sufficient funds to cover a bank stock assessment against the stock which its charter permitted it to hold and which it violated no law in owning. Would this court be justified in saying that because a pauper owned stock in a North Carolina bank and therefore cannot be made to respond for a bank stock assessment on it, that the courts of Florida should thereupon make a judicial declaration that such pauper's rich uncle residing in Florida should be held liable on the frustrate claim as the "next of kin" in liability to the one charged but unable to respond? It seems to me that what is being done in this case on the question of "penetrating the corporate veil" in this transaction is no different *Page 617 
in principle from that involved in the illustration just given, therefore I dissent from that part of the opinion of Mr. Justice BUFORD which so holds.